Buchanan, J.,
delivered the opinion of the court.
This is the second time this case has been to this court. Cottrell v. Watkins, 89 Va. 801. The former appeal was from *787a decree sustaining a demurrer to the original and amended bills upon the ground of laches, ánd from a decree refusing to permit a second amended bill to be filed, explaining the complainant’s delay in bringing his suit.
Upon that "appeal it was held that the allegations of the second amended bill fully accounted for the complainant’s delay in-asserting his rights, and that his pleadings stated a case entitling him to relief.
The decrees then complained of were reversed, and the cause remanded, with direction to the trial court to allow complainant to file his second amended bill, and for further proceedings to be had in accordance with the views expressed in the opinion of the court.
The second amended bill was filed as authorized. To it and the original and first amended bill the defendants filed their answers (some of them also demurring). Upon a hearing of the cause, the bills were dismissed. From that decree this appeal was allowed.
As the sufficiency of the complainant’s pleadings was decided upon the former appeal, no further notice will be taken of the demurrers.
Objections were made to the reading of the depositions of the complainant, and his brother, Benjamin Cottrell. First, on the ground that they were taken after an agreement had been entered into between all the parties by which the evidence in the case was closed, and the cause set for hearing upon an agreed state of facts.. This objection was not well taken, because the record shows that the personal representative of Joseph F. Cottrell, deceased, in whose behalf the depositions were, or purport to have been, taken was no party to the agreement, and was not represented by either of the counsel who signed it. Another ground of objection is that the deponents were parties to the original contract or transaction which was the subject of the investigation, and that Joseph F. Cottrell, the other party to it, being dead, they were incompetent *788witnesses (Code, see. 8846), and were not rendered 'competent by the action of the personal representative of JosephFv Cottrell calling them to testify in his -behalf, because his decedent’s estate had no interest in the suit-,- or, if it did, the parties objecting to the reading of the depositions had, before-their 'taking, released his decedent’s estatefrom any-and.all claims which had or might arise out of the suit, or the property or notes involved in it, and for the further reason that, while-called in the name of the personal representative of Joseph F. Cottrell to testify in favor-of his decedent’s estate, they were in fact examined at the instance of the deponents themselves, who testified in their own favor, and against the estate of Joseph F. Cottrell.
While the record shows that the evidence of these witnesses was, in large measure, favorable to the complainant and to the predjudice of Joseph F. Cottrell’s estate, and causes surprise that they should have been examined by the administrator of the latter, yet it does not establish the charge of collusion upon which the exceptions are based, even if such -collusion could be considered in passing upon the admissibility of the depositions. The offer of Watkins to release Joseph F. Cottrell’s estate from any and all claims which had arisen or which might arise out of the suit, or the property or notes involved in it, might have -been sufficient to protect it from liability on-that account so far as Watkins was concerned, but how could that release protect -Joseph F. Cottrell’s estate from -liability to the complainant if the notes which the latter’s property had been'sold- to satisfy were accommodation notes made by'him for the benefit of Joseph F. Cottrell, and for whose payment his estate, was primarily liable ? ■ ■ ’ - *: ' -
We are óf opinion -that neither of the objections to the depositions wére well taken. •'
Upon the merits-!the record shows'that the notes for which the house and lot wére sdld by Wise and Logan, trustees, were accommodation notes made by the complainant, and endorsed *789by Benjamin Cottrell, for the benefit of their brother, Joseph F. Cottrell; that the latter used them in the payment of his own debt; that when they became due he paid them, and took up the notes; and that, subsequent to the date of their maturity, he delivered them to the appellee, Watkins, for value.
Watkins insists that, while it is true that the transferee of ordinary negotiable paper overdue acquires no better title than that which his transferrer had, yet that this rule does not apply to accommodation paper.
Whatever be the correct doctrine as to the rights of a bona fide purchaser of overdue accommodation paper, that question is no longer an open one in this case. Upon the former appeal, it1 was held that such a purchaser gets no better or greater right to enforce it against the maker or endorser than if it were ordinary negotiable paper given for value, and that an accommodation note paid at its maturity by the real debtor, though he is not a party to it, cannot thereafter be transferred by him so as to give it validity against the accommodation maker and endorser. That decision is the law of the case— not upon the principle of stare decisis, but of res judicata; for it is settled law that questions decided upon an appeal cannot be reviewed or reversed upon any subsequent appeal in the same cause. Holleran v. Meisel, 91 Va. 143, 148.
Watkins having acquired no rights against the maker and endorser of the notes by his purchase from Joseph F. Cottrell, the sale of the complainant’s property by Logan and Wise, trustees, was a fraud upon the complainant’s rights, and entitled him to have the sale set aside unless he had lost his right to do so by laches.
In justice to Mr. Watkins, it is proper to say that there is nothing in the record to show any intentional misconduct on his part in having the trustees sell the trust property to satisfy the notes held by him. He was evidently laboring under the impression, as was his counsel, that under the decision in Davis v. Miller, 14 Gratt. 1, he had the legal right to have it sold for their payment.
*790Upon the former appeal it was held that the facts alleged in his second amended bill, which are substantially sustained by the evidence, explain “ in the most satisfactory manner * * * everything savoring of laches and acquiescence, and why he did not resist the sale made by said trustees.” That decision is conclusive of the question of laches.
We are of opinion, therefore, that the complainant, upon the facts proven, and the law applicable thereto, as settled by the former appeal, was entitled to have the sale of the trust property made by Logan and Wise, trustees, to Watkins; the sale by Watkins to John T. Jones, and the sale by Jones to the Richmond Coal Mining and Manufacturing Company set aside and annulled, and that the Circuit Court erred in not so decreeing, instead of dismissing the complainant’s bills.
The decree appealed from must be reversed and set aside, and the cause remanded to the Circuit Court of Henrico county, to be there proceeded with in accordance with the views expressed in this opinion.

Reversed.